Citation Nr: 0735320	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to the restoration of service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1958.  He also had other unverified service.  Additionally, 
he served with the Florida Army National Guard from October 
1975 to February 2000.

A February 2001 decision of the RO granted service connection 
for a right ankle disability.  A 40 percent evaluation was 
assigned, effective February 15, 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the RO that severed 
service connection for a right ankle disability, effective 
April 1, 2003.  The veteran timely appealed.

In December 2002, the veteran and his son testified during a 
hearing before RO personnel regarding the proposed severance.

Records reflect that the veteran cancelled hearings before RO 
personnel in September 2005, and before a Veterans Law Judge 
at the RO that was scheduled for March 27, 2007.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran has verified service with the Florida Army 
National Guard from October 1975 to February 2000.  The RO 
has attempted to obtain verification of any periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) during this time, but those efforts have been 
unsuccessful.

It appears that the veteran likely served some period of 
ACDUTRA and/or INACDUTRA, particularly during annual and 
weekend drill sessions.  The veteran also testified in 
December 2002 that he was in the "regular Army" for 31/2 
years, and that he attended summer training.

Medical records in the claims file, including those obtained 
from the Adjutant General of Florida, reflect that the 
veteran had a traumatic injury to the right ankle while 
moving an air conditioner in July 1992.  In March 2003, 
another member of the Florida Army National Guard reported 
that the veteran injured his right ankle in 1992 while taking 
a burner unit out of the field oven, which tipped and fell.  
The veteran's duty status during each of these incidents 
remains uncertain.

The Board also notes that, while the veteran's former 
employer reported that a search of accident and injury 
records did not reveal any incident that may have caused an 
ankle or foot injury, that record search was for the years 
1994 to 1996.

Under these circumstances, additional attempts should be made 
to verify any periods of ACDUTRA or INACDUTRA, specifically 
for the year 1992.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request 
verification of periods of ACDUTRA and 
INACDUTRA for the veteran from the 
National Personnel Records Center, 
specifically for the year 1992.  All 
records and/or responses, including 
copies of annual training orders for the 
year 1992 and other training orders for 
the month of July 1992, should be 
associated with the claims file. 

2.  The RO or AMC should request pay 
records from the Defense Finance and 
Accounting Service (DFAS) that indicate 
the veteran's duty status on ACDUTRA or 
INACDUTRA for the year 1992. 

3.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal for 
restoration of service connection for a 
right ankle disability.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


